Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-11, and 13-20 are pending as of the response and amendments filed on 1/17/22. Claims 3 and 12 have been canceled. 
The rejections under 35 USC 112(a) and 112(b) are withdrawn in consideration of the amendments.
Claims 1-2, 4-11, and 13-20 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Tian on 2/1/22.
Please amend the claims accordingly:
To claim 15, line 1, after “Formula I”, insert “or II”.
To claim 15, page 2 of the claim, line 14, after “substituted with one or more”, insert “hydrogen,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds have improved oral bioavailability and compared to those taught by the closest prior art, Haas, WO 2010048314 (cited in the IDS). Hass teaches compounds as Trk kinase inhibitors, and these compounds share a common core pyrazolo[1,5-a]pyrimidine ring attached to a pyrrolidine ring as well as a substituted amide, but the instantly claimed compounds and structural features are not expressly taught or suggested. Moreover, Applicant has provided evidence to show a compound of the instant claims, compound 3, has significantly improved oral bioavailability (56%) and significantly greater aqueous solubility compared to an example compound taught by Hass, LOXO-101 (33% oral bioavailability), as well as reduced bone marrow toxicity, which is unexpected over the prior art (see para [00111-00115], [00151], [00160-00161] of Applicant’s specification, & Table D):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 


Conclusion
Claims 1-2, 4-11, and 13-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627